Judgment of the Supreme Court, New York County, entered on January-6, 1972, upon defendant’s plea' of guilty, sentencing ' defendant to imprisonment -for one year to the New York . City Correctional' Institution for Men, unanimously modified, ás a matter, of -discretion, by reducing ■ the sentence to; the time served and, as so modified, the judgment is affirmed. . The sentence herein was' for one' year, and when in May, 1972 defendant was permitted to post bail pending appeal, defendant, had, including presentence jail time, served approximately seven months. In our opinion, considering all the circumstances, the interests of justice will be adequately served by a reduction of the sentence to the • time served. Concur — McGivérn, J. P., Markewich, • Nunez, Murphy and Tilzer,. JJ.